Gibbons, J.,
concurring:
I agree with the majority that it is structural error to excuse a juror before the Batson objection and response is considered by the trial.court. As the majority concludes, the proponent of a Batson strike must set forth legitimate reasons for exercising the challenge. One of the reasons set forth by the proponent for striking an African-American juror was that she is a registered Democrat who had “Democratic” views on law enforcement. Political affiliation is not a proper component as a basis for asserting a challenge to a juror.